DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 1/20/21 has been fully considered and made of record.    Claims 1-10, 18-26 are now pending of record.   Note that the scope of claim 18 has been changed (see preamble) should be restricted from an originally elected invention I, however no burden at this point of time.
Claim Objections
Claim 2 is objected to because of the following informalities:
The recites “a second through hole of the flexible PCB” (claim 2, line 2-3) appears to be incorrect, since no though hole found in flexible PCB only in the second PCB.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 21, 25-26  is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Ikuma et al (2014025252569).

fastening a printed circuit board (PCB) 3 to a substrate 2 the PCB having a though  hole 4 (see Fig. 2); 
coating a side wall of the through hole  with conductive material 7 (see Fig. 2); 
placing a microwave component 10  in a cavity 4 formed  by the through hole  of the PCB 3( see Fig. 2 or other related Fig. 6, respectively).

    PNG
    media_image1.png
    282
    586
    media_image1.png
    Greyscale


disposing a conductive cover 1 over  the through-hole  4 of the PCB and electrically connecting the conductive cover to the conductive material 7 (see Fig. 2, as depicts above)
covering the sidewall of the through-hole  with material 6/7 to shield the microwave component 10  (see Fig. 2 or 6).  Therefore claim 18 is clearly anticipated by the above reference to Ikuma et al.
limitations of claims 21, 25-26  are also met for same rationale reason set forth above.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (20160174378) in view of Ikuma et al (20140252569).
Johnson discloses the claimed method for manufacturing a radio frequency (RF) device, the method comprising:
fastening a first printed circuit board (PCB)110 and a second PCB 160 to a flexible PCB 150, the first PCB spaced apart from the second PCB exposing a bend portion  150 of the flexible PCB (see Fig. 2A); 
folding the flexible PCB 150 along the bend portion such that the first PCB 110 is stacked relative to the second PCB160 cover faces the second cover (see Fig. 2A; 2D).
However, Johnson is lacking of the steps where ”placing a first electrical component within a first through-hole of the first PCB; and disposing a first conductive cover on the first through-hole of the first PCB and electrically connecting the first conductive cover to a first conductive material on a sidewall 
As applied to claim 2, as same as rationale above, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the Ikuma’s teaching as discussed above in place of the component layer (164 of second PCB 160 of the Johnson) in order to obtain a device having the above configuration requirements by utilizing w/ the known and available process.   The motivation for the combination can be obtained from either reference since both references directed to same endeavor field invention (i.e., multilayer circuit substrate) further, see par. 0014 of the Ikuma. 

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 3-10, 19-20, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt